 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichmond Tank Car Company and Local 469, Inter-national Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,AFL-CIO. Case 23-CA-7383September 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDHUNTEROn March 28, 1980, Administrative Law JudgeDavid L. Evans issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party each filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.This controversy arose when Respondent dis-charged employee James Rowell on July 21, 1978.The Union grieved the discharge under the collec-tive-bargaining agreement and pursued it througharbitration. The arbitrator found that Respondenthad contractual "just cause" for the discharge. TheAdministrative L.aw Judge deferred to the awardand recommended dismissal of the 8(a)(3) allega-tion in the complaint.We disagree with the Administrative Law Judge.For the reasons set forth below, we find the awardrepugnant to the purpose and policies of the Actunder the principles of Spielberg ManufacturingCompany, 112 NLRB 1080 (1955). Accordingly, wewill not defer and, having considered the case onits merits, we find that Respondent violated Sec-tion 8(a)(3) of the Act in discharging employeeRowell.Respondent services and repairs railroad cars ata facility connected by 12 railroad tracks to a Mis-souri Pacific freight yard. On June 15, 1978, an em-ployee was severely injured when several railroadcars rolled unattended into the repair facility andcrashed into the switch engine he was operating.Only his alert efforts prevented the cars fromcrashing into the paint shop where other employ-ees were working. After work on June 19, approxi-mately 30 of the 45 employees gathered at unionsteward James Rowell's home to complain aboutthe unsafe working conditions which they believedled to the accident-Respondent's failure. evenafter repeated requests, to provide an effective de-264 NLRB No. 25railing system to prevent unattended cars from en-tering the facility.The employees were also upset about the inad-equate filters provided by Respondent for the respi-rators worn by them to protect themselves fromtoxic fumes released in the car cleaning process.They told Rowell that they intended to walk offthe job in protest.Rowell informed Union Business Manager FrankLamb that evening about the meeting. The nextmorning Rowell inspected the tracks and foundonly a single set of stops which were designed notto stop a runaway car but to hold a car in placeafter it is brought to rest. However, he found thateven the single set of stops was improperly in-stalled. When the employees learned this, approxi-mately 42 of them followed through on their deci-sion of the previous night and walked off the job.As Rowell himself was leaving he met Superin-tendent C. W. Sigley and responded to Sigley'squestion as to "what the hell" was going on by re-plying that the men were "going out on unsafeworking conditions." Rowell concluded the con-versation with a profanity directed at Sigley per-sonally. Respondent's vice president, Glen Welsch,conducted an investigation of the incident and, onJuly 21, 1978, discharged Rowell. He told Rowellthe reasons were "insubordination and leading thewalkout." The Union's grievance over the dis-charge was denied and the matter wvas taken to ar-bitration in January 1979. The arbitrator's awardissued on May 9, 1979.The contract included a "just cause" for dis-charge clause, a clause requiring Respondent tomake "every reasonable effort to maintain safeworking conditions," a provision that the Unioncall no strike "except for a violation of this Agree-ment," and a provision subjecting employees who"stopped work without approval of the Union" toimmediate discharge.The arbitrator found, as to the alleged unsafeworking conditions, that Respondent was "inad-equately responsive to the request of the Unionrepresentatives for corrective action, and had failedin its [contractual] responsibility to provide thenecessary equipment to correct these unsafe condi-tions." The arbitrator did not, however, directlyrule on the Union's contention that the walkout didnot violate the no-strike clause because it wascaused by Respondent's breach of contract. The ar-bitrator further found that the employees were pro-tected by Section 502 of the Act in that they quittheir work in good faith because of abnormallydangerous conditions for work.Tlhe arbitrator then ruled that the "union approv-al" clause must be read as "prior" approval. that174 RICHMOND TANK CAR COMPANYLamb did not give such approval, and that Rowellas shop steward could not give such approval. Thearbitrator found that Rowell therefore subjectedhimself to immediate discharge under the contractby stopping work without approval of the Union.As to the profanity issue, Rowell testified beforethe arbitrator that he had told Sigley that "You donot know how to run the Plant and you are notworth a shit." Sigley testified, however, that hehad heard Rowell tell him only that he was "nodamned good" as either a man or a plant manager.The arbitrator found that Rowell's "abusive andderogatory" language could not be excused on"any theory," including the Union's contention thatRowell's speech was protected because of his roleas steward. According to the arbitrator, Rowell'sabusive language alone constituted a dischargeableoffense under Respondent's plant rule 16.The arbitrator concluded that the work stoppagein which Rowell participated was protected bySection 502 but that Respondent was neverthelesscontractually entitled to discharge Rowell eitherbecause he did not secure prior approval of theUnion for the walkout or because of his abusivelanguage.Testimony before the Administrative Law Judgeestablished the same basic facts underlying thewalkout as were found by the arbitrator. Addition-ally, the Administrative Law Judge found, oncredibility grounds, that Rowell told ForemanTom Cowsart he was going to shut the shop downbecause of unsafe working conditions. The effect ofthis remark, according to the Administrative LawJudge, was to inform Respondent that Rowell wasleading the walkout.Rowell testified, as he had before the arbitrator,that he had told Sigley that Sigley was not "wortha shit." After the walkout Rowell and Lamb metwith Sigley and other management personnel toreview the employees' complaints. Respondentpromised to repair the derailing system, make newswitching arrangements with the railroad, andmake other safety modifications such as providingadditional mask filters. On June 23, 3 days after thewalkout, Rowell inspected the changes, foundthem to be satisfactory, and reported to the em-ployees. They then took Lamb's advice and re-turned to work. Respondent's vice president,Welsch, then conducted an investigation and as aresult discharged Rowell on July 21.Welsch testified on direct examination as to whyRowell, alone among all the striking employees,was discharged. The reasons advanced by Welschwere: (1) Rowell was in a "leadership position" assteward and "induced the employees to go out"without prior approval of the Union, and (2)Rowell used abusive and profane language againsta supervisor in violation of a major plant rule. TheAdministrative Law Judge concluded that Rowell'sstewardship was a "factor" in Welsch's decision toterminate him.The General Counsel and the Charging Partyargued before the Administrative Law Judge that,while the arbitrator correctly found that the strikewas protected by Section 502, he erred in findingcontractual just cause in the lack of prior union ap-proval and for the abusive language. As to thelatter, the General Counsel argued that Rowell'sremarks were not extreme enough to render himunfit for further service.We find the arbitrator's decision repugnant tothe purposes and policies of the Act for two rea-sons. First, the arbitrator, though he found the em-ployees' walkout protected under Section 502,failed to give this statutory protection precedenceover the contractual violation he found as to thelack of prior union approval. Combustion Engineer-ing, Inc., 224 NLRB 542 (1976). Second, with re-spect to the independent ground for dischargebased on Rowell's profanity, the arbitrator againproceeded to disregard the import of his Section502 finding by failing to evalute Rowell's languageas part of the res gestae of concerted protected ac-tivity. 'Since we will not defer to the arbitrator's award,we turn now to merits of the 8(a)(3) complaint.The threshold issue concerns the nature of the June20, 1978, walkout by Rowell and the other employ-ees. In protesting the lack of adequate protectionagainst both runaway freight cars and toxic fumes,the employees were clearly engaged in protectedconcerted activities under the Act. The singlingout of the union steward for discipline because heled such activity would normally violate Section8(a)(3) of the Act. N.L.R.B. v. Washington Alumi-num Co., 370 U.S. 9 (1962).Here the collective-bargaining agreement placedcertain restrictions on the right of employees to ex-ercise their Section 7 rights through the tactic of astrike or work stoppage. If, however, Rowell andi See Firch Baking Company, 232 NLRB 72 (1977); American Telephone8 Telegraph Co., 211 NLRB 782 (1974).It is true, as our dissenting colleague accurately documents. that thearbitrator analyzed relevant arbitration case law in addressing the issue asto whether Rowell was protected in his use of profanity by his status asthe union steward. However, we note Member Hunter's apparent agree-ment with the Administrative Law Judge's characterization of the arbi-trator's decision as finding that "the remark, standing alone and regardlessof whether the strike was protected, constituted legitimate, independentgrounds for the discharge." (Emphasis supplied.) To the contrary, the ar-bitrator's decision, particularly his own conclusions, found in their entire-ty at the Administrative Law Judge's Decision ("Analysis and Conclu-sions") makes it quite clear that he neither recognized nor analyzed anyrelationship between his Sec 502 finding and his conclusion that Rowell'sXviolation of plant rule 16 alone justified his discharge175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis fellow employees quit their labor "in good faithbecause of abnormally dangerous conditions forwork at the place of employment," that conduct,by the express terms of Section 502 of the Act,does not constitute a strike. Therefore, any disci-pline for an action deemed by Respondent to be acontractual violation of the no-strike clause wouldbe a violation of Section 8(a)(1) if imposed on therank-and-file employees and Section 8(a)(3) and (1)if imposed on a leader because of his union statusas a steward.In applying an objective standard2we have nodifficulty in characterizing the work conditions inthis rail yard prior to the walkout as "abnormallydangerous" within the meaning of Section 502. Ofcourse, work in and around railroad rolling stock isand always has been hazardous. Here the additionaldangers of great bodily injury, easily curablethrough simple managerial and technological modi-fications as shown by Respondent's response to thewalkout, converted a workplace that was normallydangerous to one that was abnormally so.Glen Welsch testifed that Rowell alone of theapproximately 40 employees who joined the pro-tected walkout was disciplined because he "in-duced" the walkout through his "leadership posi-tion in the Union." This is a clear violation of Sec-tion 8(a)(3).:As to Respondent's second reason for the dis-charge, Rowell's profanity directed at Sigley, wefind that the import of that outburst was not soegregious or flagrant so as to remove the protec-tion of the Act and warrant his discharge. Theremark was provoked, as was the walkout itself, byRespondent's unresponsiveness to the employees'well-founded concerns about the safety conditions.The language chosen by Rowell, even in the ver-sion to which he himself testified, is commonlyheard in the industrial workplace. The recordshows, in fact, that in one instance virtually identi-cal language was directed at a supervisor by an-other employee without any similarly severe disci-pline being imposed. Finally, Rowell's verbal mis-conduct could hardly have been "so violent or ofsuch serious nature as to render [him] unfit for fur-ther service"4since Respondent waited approxi-2 The standard is whether the actual working conditions, shown toexist by competent evidence, might in the circumstances reasonably beconsidered abnormally dangerous, Redwing Carriers. Inc. and RockanaCarriers, Inc., 130 NLRB 1208, 120) (1961). See also Gateway Coal Co. vUnited Mine Workers of America, 414 U.S. 368, 386 (1974).:' We note, in this regard, that the Administrative Law Judge erred, infn. 7 of his Decision, to the extent that he intended to draw a distinctionbetween "merely joining" and "leading" protected activity with respectto an employer's right to discharge. The case relied on by the Adminis-trative Law Judge, Midwest Precision Castings Company, 244 NLRB 597(1979), is inapposite since it dealt with an illegal job action.4 he Berrcher Manufacturng Corporation, 76 NLRB 526, 527 (1948)mately I month before effecting the discharge. Therecord reveals no evidence of any problem withRowell's continued employment during that period.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3)and (1) of the Act, we shall order it to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate fully the purposes of theAct.We shall order Respondent to reinstate JamesRowell to his former job or, if such job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and we shall orderRespondent to make Rowell whole for any loss ofearnings he may have suffered because of the dis-crimination practiced against him by payment tohim of a sum of money equal to that which he nor-mally would have earned from the date of the dis-crimination to the date Respondent offers him rein-statement, less his net earnings during that period.Backpay shall be computed in the manner set forthin F. W. Woolworth Company, 90 NLRB 289 (1950),with interest as prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).5Further, we shall order Respondent to expungefrom its files any reference to the discharge ofRowell and to notify him in writing that this hasbeen done and that evidence of this unlawful dis-charge will not be used as a basis for future person-nel action against him.6CONCLUSIONS OF LAW1. Richmond Tank Car Company is an employerengaged in commerce in a business affecting com-merce within the meaning of Section 2(6) and (7)of the Act.2. Local 469, International Brotherhood of Boi-lermakers, Iron Shipbuilders, Blacksmiths, Forgers& Helpers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The employee walkout of June 20, 1978, wasnot a strike within the meaning of Section 502 ofthe Act.4. Respondent violated Section 8(a)(3) and (I) ofthe Act by discharging James Rowell on July 21,1978.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-See, generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).Sterling Sugars, Inc., 261 Nl RB 472 (1982).176 RICHMOND TANK CAR COMPANYlations Boaird hereby orders thiat the Respondent,Richmond lank Car Company, Angleton, Texas,its officers, agents, ,saccussors, and assigns, shall:1. Cease and desist from:(a) I)ischarging or otherwise discriminatingagainst any employce for the purpose of discourag-ing employees from engaging in union activity.(b) In any like or related manner interferingwith, restraining. or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer James Rowell immediate and full rein-statement to his former job or. if that job no longerexists, to a substantially equivalent position. with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor any loss of pay which he may have incurred byreason of Respondent's discrimination against himin the manner described in the remedy section ofthis Decision.(b) Expunge from its files any reference to thedischarge of James Rowvell, on July 21, 1978, andnotify him in writing that this has been done andthat evidence of this unlawfiul discharge will not beused as a basis for future personnel actions againsthim.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records. social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of hackpay dlue under the terms of thisOrder.(d) Post at its Angleton. I exas, facility copies ofthe attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 23. after being duly signed byRespondent's representative. shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.7 In the es'ci Ihl Ihis ()Ordcr is enlforred b) a Judgmenll of a UnitedStates C'ourt of Appeals. thr o rds in Ihc nolrice readirig "lPosted byOrder of the Nation.1 I alhr RHela lilm Hthard" shiall riead "Posed Pursu-ant to a Jidgmenitt 1t the It 1111d Stillr C url o1r Appeals I nfoircing anOrder of the Natle al I abor Rclatiorl nloard "MEMBFR HUNTER, dissenting:Unlike the majority, I would defer to the arbitra-tor's decision in this proceeding. Accordingly. con-sistent with the arbitrator's finding that JamesRowell was discharged for "just cause," I woulddismiss the complaint alleging that the dischargeviolated Section 8{a)(3) of the Act.The arbitrator upheld Rowell's discharge on twoseparate grounds. He found first that, although thework stoppage in which Rowell participated wasprotected by Section 502 of the Act, nonethelessRespondent was contractually entitled to dischargeRowell because the employees had not secured theUnion's prior approval of the work stoppage. Iagree with the majority that this portion of the ar-bitrator's decision is repugnant to the Act. Howev-er, the arbitrator found as a second independentreason for the discharge the profanity Rowell di-rected at Respondent's superintendent. My col-leagues find the arbitrator's decision on this pointalso repugnant to the Act. I disagree.In finding that the arbitrator's reliance onRowell's abusive language is repugnant to the Act,my colleagues erroneously assert that the arbitratorfailed "to evaluate Rowell's language as part of theres gestae of concerted protected activity." Ho \ev-er, as indicated in the Administrative Law Judge'sDecision, and as set out in the arbitrator's decision,the arbitrator clearly considered the Union's claimthat Rowell's profanity occurred in the context ofactivities protected by Section 7 of the Act andthat, therefore, his profanity did not warrant hisdischarge. The arbitrator concluded, however, that"the Grievant's language in this case went beyondthe limit of permissible conduct by an employee."even one "who is acting in the course of his dutiesas a Union representative."8My crllcagues dispute the clear fact that tile arbitrator did considerthe Union's claim that Rovells profanity occurred in the conlltet of oth-crusc protcterd ac itilr They do so hy reference to the arbitrator's"Conclusiolns" section. FIhe misleading Implicationi llthat hi se.c ioln coi1-tains the sumn and total implication oif the arbitrator', inomnlenis on thisaspect of the case comipels me to sel out certain pertinent portions of iithliopinion to illustrate more clearly ".hat my colleagues are uiunilling tlacceptAt p II of his opirion. the arbitrator Ilndicatedrhe Unlion als(r argued that the conversatioln look place at a liml.when the Grievant was in the process of a ssork stoIppage anld Illralrcads o Id his superriior Ihat he "Vas not go ing to sn ork. aim hssas tal[ llig etl because oif nilsLife `sorkilng .ithlil ll Hs id lito dthe I'l.lnlt Manager the same thing beftore rile r Iht dl.,pa;,ill Igstatements It contriended that tIhe uno men cre not speakring to crlc hother as employee and supervisor on the joh bhut rather th:m trlrCiriesrnit vi s in the exercise tof his Section 7 right, to eigage in awork stroppage. and the two men sere not speaking Io eachl other a,emplhrsee and ,tupervisor. but rather as equals under the mandale ofIthe law It maintained that when sleward, are engaged it the presentation of grle.tances to supterision they are legally equ als to malnage-me.ll arid nay not bhe terminated for tIhe tse of profanle r derogatort lanrguage. and therefore the Oirt.an;lit i;tlnot he disciplined fi.r('lnt llrul'd177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, my colleagues are in error to the extentthey make a finding offact that the arbitrator failedto consider Rowell's language within the contextof his concerted protected activity. The arbitratorclearly did. And, to the extent that my colleagues'decision can be read as indicating disagreementwith the arbitrator's conclusion, i.e., they do notagree that Rowell's comment warrants dischargewhen placed in the context of his protected activi-ty, they are clearly utilizing the wrong standard ofreview in evaluating an arbitrator's decision to de-termine if deferral is appropriate. Their standard isin effect a de novo review of the arbitrator's deci-sion. While this standard is applicable when theBoard reviews decisions of its administrative lawjudges, it is totally out of place when the Boardmust consider whether or not to defer to an arbi-trator's decision. Such a standard, I believe, fails torecognize the basic nature and strength of the arbi-tration process and thus is counterproductive to theBoard's expressely approved deferral policy in ac-cordance with Spielberg Manufacturing Company,112 NLRB 1080 (1955). In this case, I would defersince I find that the arbitrator's conclusion thatRowell's discharge for profanity was for "goodcause" under the contract is neither clearly repug-nant to the Act nor wholly at odds with existingBoard precedent. Accordingly, I dissent from mycolleagues' failure to defer to the arbitrator's deci-sion.strong language utilized during his discussion with the Plant Man-agerThis Arbitrator has carefully considered the arguments and studiedthe cases cited by both parties.Then, inter alia, at p. 13. the arbitrator found, regarding the above ar-gument, that:As to the Union's contention that the Grievant's statement was"protected" because he was acting as a Union official rather than anemployee, the common thread that runs through all the cases dis-cussed above, including those relied upon by the Union, is that thesteward's statements may not be malicious, a verbal assault or per-sonally insulting and abusive of the supervisor. The Arbitrator con-cludes that the Grievant's language in this case went beyond thelimit of permissible conduct by an employee who is acting in thecourse of his duties as a Union representative.In sum, it is found that the abusive and derogatory language usedby the Grievant toward the Plant Manager cannot be excused onany theory, and standing alone, constitutes a dischargeable offense asdefined in Major Rule 16 of the General Plant Policies and Rules.It was within the above context that the arbitrator entered his "Con-clusions" which the majority asserts indicate that he did not referenceRowell's language to his protected concerted activity. As the cited por-tions of the arbitrator's opinion show, however, my colleagues are mis-taken.APPENDIXNOTICE To EMPLOYEESPosrED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise dis-criminate against employees for the purpose ofdiscouraging them from engaging in union ac-tivity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL offer James Rowell immediate andfull reinstatement to his former job or, if suchjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor other rights and privileges previously en-joyed, and WE WILL make him whole for anyloss of earnings suffered by reason of his un-lawful discharge, with interest.WE WILI. expunge from our files any refer-ence to the disciplinary discharge of JamesRowell on July 21, 1978, and WE WIIL notifyhim in writing that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.RICHMOND TANK CAR COMPANYDECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thiscase was heard before me at Angleton, Texas, on Sep-tember 26, 1979. The charge was filed by Local 469, In-ternational Brotherhood of Boilermakers, Iron Shipbuild-ers, Blacksmiths, Forgers & Helpers, AFL-CIO, hereincalled the Union, on January 19, 1979. The complaintwas issued against Richmond Tank Car Company, hereincalled Respondent, alleging violations of Section 8(a)(l)and (3) of the National Labor Relations Act, as amend-ed, herein called the Act, by the discharge of its employ-ee J. E. Rowell on July 21, 1978.1 Respondent byanswer denied any violations of the Act and moves todismiss the instant matter on the grounds that the subjectof the complaint has been disposed of by an arbitrationAll dates hereinafter are in 1978, unless otherwise specified.178 RICHMOND TANK CAR COMPANYdecision which issued on May 9, 1979. The GeneralCounsel replies that the Board should not defer to the ar-bitration decision because the result is clearly repugnantto the Act and does not, therefore, meet one criteria fordeferral announced by the Board in its Spielberg deci-sion.2The General Counsel further contends that, evenif deferral would otherwise be appropriate, statements bya representative of Respondent at the hearing before mereflect that Rowell was actually discharged for reasonsprohibited by the Act and that a finding of a violationshould be made by the Board irrespective of the resultsof the arbitration.Upon the entire record, including my observations ofthe witnesses, and after due considerations of the excel-lent briefs filed by the General Counsel, the ChargingParty, and Respondent, I make the following:FINDIN(;S OF FACTI. JURISI)ICT IONRespondent is a Delaware corporation with its princi-pal office and place of business located in Houston,Texas. It maintains plants in Sheldon and Angleton,Texas, the latter of which is the only facility of Respond-ent involved herein. Respondent is engaged in the busi-ness of service and repair of railroad cars. During the 12months preceding issuance of the complaint, Respondentin its course and conduct of business operations pur-chased and recieved at its Angleton, Texas, facilitygoods and materials valued in excess of $50,000 directlyfrom points outside the State of Texas. The complaint al-leges, Respondent admits, and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.It. THE IABOR OR ORGANIZATION INVOLVEDThe complaint alleges. the answer admits, and I findthat the Union is, and has been at times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.1it. THI AlI.I:lt t) UNFAIR LABOR PRACTICESRespondent is engaged in the business of cleaning, re-pairing, painting, and sandblasting railroad cars, usuallytank cars and hopper cars. Its Angelton, Texas, plant isconnected by a railroad track to the freight yards of theMissouri Pacific Railroad. Cars which are to be cleanedor repaired are shunted over into Respondent's propertywhere the tracks become 1, then 4, then 12 feeder linesto repair and cleaning areas where the cars are serviced.Respondent employs a switch engine operator to maneu-ver the cars among the tracks on its property and returnthem to the Missouri Pacific yard.The Union has represented Respondent's employeesfor about 18 years. It is undisputed that until the eventsof this case there have been no "derails" on Respond-ent's tracks. Derails are devices which are designed to,and are generally recognized as effective to, derailfreight cars which may be loose in a railroad yard. InMarch 1978 Respondent, after an inspection and citationSpielberg .Ianufacturing Comnparny. 112 NLRB 1080 (1955)by a representative of OSHA, did have constructed"stops," as opposed to "derails." The stops would indis-putably be effective to hold rail cars once they ,werebought to a standstill. The effectiveness of the stops tohalt or derail moving freight cars was disputed."On Thursday, June 15, a crew of Missouri Pacific em-ployees left open, on Missouri Pacific's property, theswitch which allowed (or disallowed) cars to be pushedover to Respondent's property. Another Missouri Pacificcrew, not knowing the switch was left open, pushed sixcars which rolled into Respondent's yard. I he cars camedown the track upon which Respondent's switchmanwas moving cars. lThe cars collided with the switchengine knocking the switchman from the cab. requiringhis hospitalization for 10 days and a convalescenceperiod of 7 weeks. There were no stops on the particulartrack involved.On Monday evening, June 19, about 30 of Respond-ent's 45 employees gathered at the home of Rowell whohad been the union steward for about 8 years. Rowelldenied that he had invited the employees there. but hedid not testify that they were unexpected. Rowell testi-fied that the men collectively told him "they was eithergoing to walk out on their own or I could invite themout. They wasn't working under them conditions, nomore." Rowell telephoned Business Manager J. FrankLamb to report the matter.Rowell denied telling Lamb that the employees weredefinitely on strike, but Lamb testified, ". .he told mehere was a possibility that they would go out in themorning." According to Rowell, Lamb told him "to dowhatever I thought was best to do, check the derailsystem the next morning and see if they were working."Lamb testified that he told Rowell to check to see if thestops were in place and "to do whateser the, felt likewas necessary to be done."The next morning. according to Rowell, lie and safetycommitteeman John Cosenza walked out into the s. \itch-ing yard and found a set of stops "buried underneath thesand." They put the stops on the track, kicked them, andobserved that they fell off, and. further according toRowell, "I said. 'that's no good,' and we put it up there,twice. I told John to go to the cleaning rack, bring thosemen off the cleaning racks. I started back to repair."Rowell then started toward the repair area and mnetForeman Tom Cosart. Cosart requested Rowell to serveas a substitute leadman for the remainder of the wcek.Rowell replied, according to his testimony, "I said that Ididn't think he'd want [me] to be a leadman, after I toldhim what I was going [to do]. He said. 'wvhat are yougoing to do?' and I said. 'go out on unsafe working con-ditions."' Cosart testified:He [Rowell] and John Cosenza was standing there,at the stops; I asked him if he would be the leadmanin the repair shop, being that H. A. Dudley wasgoing to be on vacation for the rest of the week.and [he] replied that he didn't think that I wanted:f Al ,arious points the witnessec, referred tI the ",torp" as "derail,"The context of Iheir tesimrnlon makes hk'ar ,.hich ipc of dcx.ic the5were referring to179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to be the leadman, because he was going tohave to shut the shop down, on account of unsafeworking conditions.I credit Cosart and find that Rowell told Cosart that,in effect, he was leading the strike. Although Cosart didinsist on cross-examination that Rowell used the term"job" rather than "shop" when referring to the pointfrom which Rowell announced that he was leading thestrike, 1 find this an insufficient basis to discredit him.Cosart was a far more impressive witness and he hadnothing to gain or lose by his testimony as he was, at thetime of the hearing, no longer in the employment of Re-spondent. Moreover, the employees approached Rowell,their steward, as a leader in the situation; after telling thebusiness manager there would probably be a strike thenext morning, he was instructed by the business managerto perform the inspection of the stops and do accordingto Rowell, "whatever I thought was best." Further, ac-cording to Rowell's own testimony, it was he who in-structed Cosenza to get the employees away from thecleaning rack, which was their work area.4(Also it isnoteworthy that in the events described, infra, Rowelldid, in fact, act as spokesman for the employees.) Ac-cordingly, I find that Rowell was, and told Cosart hewas, the individual who was leading the employees outof the shop, or job, on the strike.C. W. Sigley, Respondent's superintendent (who wasalso referred to at various times during the hearing asplant manager), approached the group of employees whowere leaving the repair area on their way to the parkinglot, addressed Rowell and the following exchange oc-curred according to Rowell's testimony:A. Then, he asked me what the hell was goingon, and I told him we was going out on unsafework conditions.Q. Yes, sir. What else was said, if anything?A. And he asked me what did I have against him.I told him that I didn't have nothing against him-nothing personal against him, but everytime wewould go to him with these unsafe working condi-tions, the only thing we could get out of him wasnothing and he would fix it later. And, we couldn'tget through to him that we had unsafe workingconditions; we couldn't get through to the man, thatwe had unsafe working conditions.Q. Can you recall anything else that was said?A. Sir?Q. Can you recall anything else that was said?A. Yes, sir; I told him that he wasn't worth a shitand he wasn't no good as a plant manager.Rowell generalized that Sigley "was doing as much cuss-ing or more than I were ..." but he could remember nowords which Sigley had said. There were several em-ployees in the area as well as Cosart. According to theundisputed testimony of Sigley, Sigley attempted to getRowell to come into the office; Rowell refused, demand-4 Although Rowell denied saying anything to the employees in therepair area, his denials were equivocal and. in view of his instruction toCosenza, inherently incredible.ing that Sigley call Lamb. Sigley refused to do so untilhe was told what the problem was. According to Sigley,Rowell would tell him nothing except to call Lamb.In testifying, Rowell claimed that the employees werealso striking over the fact that in the cleaning area therewere no filters, or insufficient filters, for the mask-typerespirators the employees wore in cleaning tank cars andthe oxygen bottle, used for emergencies, was not locatedclose enough to employees who may be overcome byfumes when cleaning a tank car. Rowell did not testifythat he mentioned the filters or the bottles in his conver-sation with Lamb the night before, and he admitted thathe said nothing of the filters or oxygen bottles at anytime during the first morning of the strike.Lamb was in his Houston, Texas, office when he wasinformed of the strike that morning by Jim Wilkerson,who was Respondent's chief of industrial relations at itsoffice in Houston.5Lamb went to the plant where hefirst met with the employees and then proceeded to theoffice where, according to Sigley and Cosart, he dis-claimed any authorization of or responsibility for thestrike. Lamb did not deny that he expressly disclaimedresponsibility on the part of the Union, and I credit thetestimony of Sigley and Cosart on this point. While inRespondent's office, Lamb spoke by telephone with Re-spondent's attorney, Daniel 0. Goforth, who told Lambthat he intended to seek an injunction if the strike werenot stopped immediately. Lamb told the attorney to goahead because he did not know if he could get the em-ployees back to work.Lamb did not try to get the employees to return towork. He returned to the employees and "told them togo ahead and go home" and he, Rowell, and Cosenzawould meet with the Company.After lunch Rowell, Cosenza, and Lamb met withSigley, Wilkerson, and other management personnel andreviewed the complaints of the employees. According tothis record, this was the first that the management wastold that the employees were complaining about theoxygen bottle and the lack of sufficient filters for themasks. The supervisors promised to correct the condi-tions and Lamb conveyed this promise to the employeeswhen they appeared for work the following day at 6:30a.m. According to Lamb the employees refused to acceptthe promises, and the strike continued. Respondent peti-tioned for an injunction against the strike, but no orderissued. The parties reached agreement that Respondentwould make certain repairs to the derailing system andtake other measures necessary to satisfy the men. Re-spondent did, in fact, modify the stops and reached anagreement with the Missouri Pacific Railway that carscould be switched in the area only after Respondent'sworking hours. Respondent also secured additional filtersfor the masks and promised to construct a box whichwould hold the oxygen bottle in a readily accessiblearea.On June 23, Lamb, Rowell, and Cosenza inspected themodifications made and then reported to the employeeswho had gathered again at Rowell's home. Lamb then5 Wilkerson did not testify.180 RICHMOND TANK CAR COMPANYadvised the employees that they should report to workthat day, which all of them did.According to Lamb, he then called Wilkerson toreport that the men were back at work and asked that nodisciplinary action be taken against any of the employees.Wilkerson told Lamb that he would like to fire bothRowell and Cosenza but reinstate Rowell after about 10days. Lamb replied that that would not work and, if Re-spondent did so, the Union would take the matter to ar-bitration.According to Glen Andrew Welsch, Respondent's ex-ecutive vice president, whose testimony is not contra-dicted on this point by Lamb, he and Lamb met theafternoon of June 23. Welsch testified that he told Lamb:[T]he company felt like the strike was in violationof the union contract and that we perhaps wouldhave to take action against Mr. Rowell and Mr.Consenza, and also, perhaps, the other strikers thatI was told about. I told him that before any actionwould be taken, that I would have a thorough in-vestigation conducted of the events, before, during,and immediately after the strike.Welsch and his attorney secured statements from var-ious management personnel who had knowledge of theevents and circumstances surrounding the strike. On July21, at the end of the workday, Rowell was summoned toSigley's office where he was discharged by Sigley. Ac-cording to Rowell. when he asked for the reason, Sigleyreplied, "insubordination and leading the walkout."The Union filed a grievance over the discharge. Thegrievance was denied and was taken to arbitration.Relevant provisions of the contract, pursuant to whichthe grievance wvas filed, are a typical "just cause" for dis-charge clause, a requirement that "the Employer willmake every reasonable effort to maintain safe workingconditions"; a provision for employer rules of conduct; abinding grievance and arbitration clause; and the follow-ing no-strike provisions:a. It is agreed that the Union shall call no strike,or bring about a slowdown or work stoppage ofany nature or conditions, during the life of thisAgreement except for a violation of this Agree-ment.b. Further, it is understood that the Union, inacting as bargaining agent for the employees cov-ered by this Agreement, shall not be liable for anystrikes, breach or other default under this Agree-ment, unless the Union has sanctioned such strikesor breach.c. In the event of any employee or employeesstopping work without approval of the Union, suchemployees shall be subject to immediate dischargeand replacement by other employees.The arbitration was held on January 27, 1979, beforeHarold A. Leeper, who issued his decision on May 9,1979. The arbitrator considered whether the strike wasprotected by Section 502 of the Act because of "abnor-mally dangerous conditions for work." The arbitratorfound that the conditions were abnormally dangerous atthe time of the strike.6The arbitrator then passed upon acontention by Respondent that prior approval of thestrike was required by the contract, and Rowell as ste-ward, was not "the Union" for purposes of giving suchapproval. The arbitrator then addressed the issue ofwhether Lamb could have, and did, give such approvalby his silence. The arbitrator found that prior approvalfor a strike was required under the contract: that Rowellhimself could not give such prior approval: and thatLamb's action did not constitute the approval requiredby the contract. The arbitrator concluded, therefore, thatRowell's striking without prior approval of the Unionsubjected the employee to immediate discharge.The arbitrator then addressed the additional contentionof Respondent that Rowell's remark to Sigley provided alegitimate basis for discharge under Respondent's em-ployee rule 16, which is contained in a company publica-tion entitled "General Plant Policies and Rules." Rule 16is among a list of "major rule violations" which are des-ignated as offenses which will subject an employee to"immediate discharge without warning." Rule 16 prohib-its: "The use of or abusive language on the part of anyemployee toward another employee." The arbitratorfound that:The abusive and derogatory language directed bythe Grievant toward the Plant Manager on June 20was not protected by his status as a Union repre-sentative, cannot be excused because of his age andservice or because the Company had condoned useof profanity among people in the shop, and violatedMajor Rule 16, which justifies his discharge.In arriving at this conclusion the arbitrator expressly ad-dressed the Union's contention that, under Section 7 ofthe Act, stewards, when acting as stewards in a courseof generally protected activity, act as an equal of man-agement and therefore cannot be disciplined "for the useof profane or derogatory language." The arbitrator notedin previous arbitration cases where profanity w as heldnot to be grounds of discipline or discharge, but wasused solely for the purposes of questioning veracity orthe purpose of strong advocacy, not personal attack oroffense (or, if there was such attack, an apology hadbeen made). After reviewing opposite authorities the ar-bitrator concluded that Rowell "went beyond the limitof permissible conduct by an employee who is acting inthe course of his duties as a union representative." Thearbitrator further discussed and rejected the Union's con-tention that other types of profanity used in a shop weresimilar to the personal attack by Roweli upon Sigley.Accordingly, the arbitrator denied the grievance on thegrounds that Rowell had struck without prior approvalof the Union and that he had engaged in the personalattack upon Sigley.At the hearing before me Executive Vice PresidentWelsch testified that he made the decision to discharge6 Having made this conclusion. the arbitrator found it unnecessary topass upon a union contention that the 'trike w.as nol prohibited by theno-strike clause because that provision does not prohibit strike, caui.ed byemployer breaches of the contract and the employer had breached thecontract by failing to provide a safe workplace181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRowell after the investigation referred to above. He wasasked on direct examination:Q. Based upon this investigation, what decisiondid you reach?A. With regard to Mr. Rowell, I felt like that thefacts clearly indicated that he should be terminated.With regard to the other striking employees, I feltlike that the company should take no action.Q. What-what distinguished, in your mind, Mr.Rowell from the other employees?A. Mr. Rowell was in a leadership position in theunion. He took the-he induced the employees togo out on strike, without the prior approval of theunion, and I had numerous or several pieces of evi-dence that suggested this. This was in direct viola-tion of the union contract-of language in the unioncontract, which states that if an employee goes outon strike, without the prior approval of the union,that he's subject to immediate termination.Also, I had evidence that showed that Mr.Rowell used profane and abusive language towardsour Plant Manager in Angleton. This was in viola-tion of a major company rule. That, too, subjectedhim to termination.When I asked what he meant by the phrase "leadershipposition in the union," Welsch replied, "He was theunion steward." Welsch was then lead by his counsel todeny that Rowell's position as steward had anything todo with his discharge. He was then given an opportunityto explain his reference to Rowell's position as steward.Welsch thereupon entered upon a convoluted answerwhich consumed about a half of a page and made nomention of stewardship. From this I conclude thatRowell's stewardship was, in fact, a factor in Welsch'sdecision to terminate Rowell.It is to be noted that at page 3 of the arbitration deci-sion the arbitrator recited that:Glen A. Welsch, Executive Vice President of theCompany, testified that he investigated the griev-ance actions before and during the strike. After re-viewing the information secured by his attorney, hedecided to terminate the grievance, because: (1) hefelt the grievant, as a union steward, lead and in-duced employees to walk out, saying that severeproblems caused danger ... ."Analysis and ConclusionsThe General Counsel and the Charging Party agreewith the arbitrator's conclusion that the strike herein wasprotected by Section 502 of the Act, but they disagreewith the arbitrator's holding that the strike was neverthe-less in violation of the contract because it was not ap-proved by the Union. The General Counsel and theCharging Party also contend that the ultimate decisionreached by the arbitrator is repugnant to the Act becauseas stated in the General Counsel's brief, "Rowell's wordswere not so 'flagrant, violent, or extreme as to render theindividual unfit for further service,' as found by the arbi-trator," citing Dreis & Krump Manufacturing, Inc., 221NLRB 309, 315 (1975), enfd. 544 F.2d 320 (7th Cir.1979).In Spielberg, at 1082, the Board deferred to an arbitra-tion decision because:...the proceedings appear to have been fair andregular, all parties had agreed to be bound, and thedecision of the arbitration panel is not clearly re-pugnant to the purposes and policies of the Act. Inthese circumstances we believe that the desirableobjective of encouraging the voluntary settlementof labor disputes will best be served by our recogni-tion of the arbitrator's award.The Board deferred to the arbitration decision and dis-missed the complaint. Spielberg also involved arbitrationof discharges for alleged strike misconduct and, in reach-ing its decision to defer, the Board noted at 1082:This does not mean that the Board would necessar-ily decide the issue of the alleged strike misconductas the arbitration panel did. We do not pass uponthat issue.This means, simply stated, that the Board will not sub-stitute its judgment for that of the arbitrator in determin-ing the facts in dispute. The Kansas City Star Company,236 NLRB 866 (1978). Another requirement for deferralis that the arbitrator must have considered the unfairlabor practice issue and rule upon it. Raytheon Company,140 NLRB 883 (1963); Suburban Motor Freight Inc., 247NLRB 146 (1980). This requirement does not mean thatall aspects of every theory of violation must be expresslydelineated by the arbitrator and each conclusion articu-lated in style and substance as the Board would were itaddressing the case de novo. Rather, the findings needonly be, as stated in a case strikingly similar to the onesub judice, "complete and comprehensive and factuallyparallel to the alleged unfair labor practice." AtlanticSteel Company, 245 NLRB 814 (1979). In Atlantic Steel,the grievant engaged in cursing of a supervisor while in-formally discussing a grievance on the production floor.The arbitrator did not expressly state that the dischargeewas not terminated for his protected activity, includingpresentation of the grievance, but did find that the dis-charge was effectuated solely because of the cursing.The Administrative Law Judge found that the arbitratorhad not passed upon the unfair labor practice issue andtherefore found the decision repugnant to the Act. Hefurther found the decision repugnant to the Act becauseit was inconsistent with cases regarding cursing and in-sults in the context of grievance handling or contract ne-gotiations. The Board held that express consideration ofall unfair labor practice theories was not required. Itconcluded (at 815):Rather, it is necessary only that the arbitrator hasconsidered all of the evidence relevant to the unfairlabor practice in reaching his or her decision.Here, the arbitrator was made aware of all elements ofthe alleged unfair labor practices (including Rowell'sstatus as steward and alleged condonation). Indeed, he182 RICHMOND TANK CAR COMPANYfully discussed all unfair labor practice theories advancedby the Union. Therefore, without more, deferral wouldbe appropriate. However, I shall discuss additional fac-tors which make deferral appropriate.In Atlantic Steel, the Board found the arbitrator's con-clusion regarding cursing of the supervisor was not re-pugnant to the Act. In so doing the Board ruled (at 816-817):The Administrative Law Judge cited no deci-sions. however, and we know of none, where theBoard has held that an employee's use of obscenityto a supervisor on the production floor, following aquestion concerning working conditions, is protect-ed as would be a spontaneous outburst during theheat of a formal grievance proceeding or in con-tract negotiations. To the contrary, the Board andthe courts have recognized (as did the Administra-tive I aws Judge in passing) that exen an employeewho i,, engaged in concerted protected activity can.by opprobrious conduct. lose the protection of theAct,The decision as to whether the employee hascrossed that line depends on several factors: (I1) theplace of the discussion: (2) the subject matter of thediscussion: (3) the nature of the employee's out-burst: and (4) w hether the outburst was, in anyway. provoked by an employer's unfair labor prac-tice.To reach a decision, the Board or an arbitratormust carefully balance these various factors.The Board further found that the arbitrator consideredall of these factors and concluded:We find nothing in the arbitrator's decision thatis repugnant to the Act. Indeed, a contrary result inthis case xxould mean that any employee's offhandcomplaint xwould he protected activity which wouldshield any obscene insubordinationl short of physicalviolence. That result would not be consistnet withthe Act. Accordingly. we conclude that it will ef-fectuate the purposes of the Act to give conclusiveeffect to the grievance award, and. on that basis, weshall dismiss the complaint in its entirety.At minimum, it must be said that the arbitrator consid-ered all relevant factors surrounding Rowell's remarks,and his conclusion is precisely the same as that of the ar-bitrator, and the Board. in Atlantic Steel.Beyond the appropriateness of refusal to substitute itsappraisal of the gravity of Rowell's remark for that ofthe arbitrator, the Board would similarly have found thatRowell had lost the protection of the Act. Rowell wasnot licensed to use the occasion to display his personalopinion of Sigley to his face, in the presence of anothersupervisor and other employees. If Respondent were re-quired to suffer Rowell's presence after this exhibition.the utility of Sigley as a supervisor would be totally un-dermined, and it would be he (if not Rowell) who wouldbe rendered "unfit for further service." Sigley's stature asa man was not an issue; appraisal of his worthinesswould not have affected the allegedly "abnormally dan-gerous working conditions." The remark was not a chal-lenge to his credibility stated in the heat of argument, oran offhand remark to other employees which was inad-vertently overheard by supervisors, or simply histrionics,as in the cases cited by the General Counsel. Therefore,assuming the strike was not rendered unprotected by theoperation of a contractual provision that strikes haveprior union approval, Rowell nevertheless exceeded thesphere of protection afforded by the Act.The General Counsel further argues that, assuming theremark by Rowell to Sigley was unprotected. Respond-ent bore the dual motivation of a desire to punish Rowellfor his protected activity in striking. (This again assumesthe protected nature of the strike.) The arbitrator's con-clusion section in its entirety states:CONCLUSIONSThe Arbitrator concludes that: (1) The work stop-page on June 20, 1978, was protected by the Na-tional Labor Relations Act, as interpreted by theSupreme Court of the United States in GatewayCoal Company v. Mineworkers. 86 LRRM 2049. andthe National Labor Relations Board in Union BoilerCompany, 87 LRRM 1268. (2) The work stoppagedid not have the prior approval of the Union: andthe Grievant, by stopping work without such ap-proval, violated Part 4, Section 2 C of the Agree-ment, which justifies his discharge. (3) The abusiveand derogatory language directed by the Grievanttoward the Plant Manager on June 20 was not pro-tected by his status as a Union representative.cannot be excused because of his age and service orbecause the Company had condoned use of profan-ity among people in the shop, and violated MajorRule 16. which justifies his discharge.Inasmuch as two of the reasons relied on by theCompany for effecting the discharge of the Griev-ant have been established by the evidence, and eachof these was so serious as to justify discharge, it isfurther concluded that the discharge of the Griev-ant by the Company was for just cause, and shouldbe affirmed. [Emphasis supplied.]Plainly the arbitrator found the remark, standing alone(and regardless of whether the strike was protected) con-stituted legitimate, independent grounds for the dis-charge. To upset the arbitrator's conclusion in thisregard would again require the Board to substitute its ap-praisal of the facts for that of the arbitrator. Again, thisis something swhich the Board will not do.Relying on Welsch's reference at the hearing on thecomplaint to Rowell's status as a union representative,the General Counsel further contends that Rowell wasactually discharged because he was a steward rather thanbecause of his strike activity. In advancing this argu-ment, the General Counsel relies upon Precision CastingsCompany Division of Aurora Corporation. a wholly ownedsubsidiary of Allied Products Corporation, 233 NLRB 183(1977). In that case it was held that stewards who merelyjoin an unlawful strike may not be singled out for disci-183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpline solely on the basis of their holding union office.7However, the theory of Precision Castings cannot be saidto protect Rowell's conduct because, as I have found hewas a leader of the strike, not one who merely joined.Midwest Precision Castings Company, 244 NLRB 597(1979).Finally, the General Counsel contends that because ofthe lapse of time, about 30 days, from the strike to thedischarge, Respondent must be held to have condonedthe strike. Condonation is a statutory theory and, al-though not expressly passed upon by the arbitrator, it isclear that his findings are "both complete and compre-Of o01' urse, if the strike s.¥as protected by Sec. 502 of the Act, no em-ployec. stevard or otherwise, could be lawfully discharged for merelyjoining it This is true regardless of the contract's "prior union approval"requirement as the statute supersedes any inconsistent contractual provi-sion.hensive and factually parallel to the unfair labor practicequestion." Atlantic Steel Company, supra. Therefore,again, deferral to the arbitration would be appropriateeven for the condonation theory. However, it shouldalso be noted that the cases cited by the General Counselin support of the condonation theory recite that the em-ployers involved took employees back after unprotectedstrikes or strike misconduct without express reservationof the right to mete out discipline later. Here, on theafternoon the strike was terminated, Wilkerson andWelsch expressly told Lamb that Respondent intended todiscipline Rowell. Thus, the distinction from the casesrelied upon by the General Counsel is clear and I findthat Respondent did not condone Rowell's conductduring the strike.[Recommended Order for dismissal omitted from pub-lication.]184